Exhibit 10.111

 

 

CHARMING SHOPPES RECEIVABLES CORP.

Seller

SPIRIT OF AMERICA, INC.

Servicer

and

WACHOVIA BANK, NATIONAL ASSOCIATION

Trustee

Charming Shoppes Master Trust

 

 

AMENDMENT

Dated as of March 18, 2005

to

SECOND AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT

Dated as of November 25, 1997

(as amended on July 22, 1999, May 8, 2001 and August 5, 2004)

 

 



--------------------------------------------------------------------------------

THIS AMENDMENT, dated as of March 18, 2005 (this “Amendment”) is to the Second
Amended and Restated Pooling and Servicing Agreement, dated as of November 25,
1997, as amended as of July 22, 1999, as of May 8, 2001 and as of August 5, 2004
(the “Agreement”) each by and among Charming Shoppes Receivables Corp., as
seller (the “Seller”), Spirit of America, Inc., as servicer (the “Servicer”),
and Wachovia Bank, National Association, as trustee (the “Trustee”). Any
capitalized term not herein defined shall have the meaning assigned to it in the
Agreement.

WHEREAS, the Seller, the Servicer and the Trustee desire to amend the Agreement
in certain respects as set forth herein;

WHEREAS, an Opinion of Counsel for the Seller has been delivered to the Trustee
and each Purchaser Representative pursuant to Section 13.1(a) of the Agreement;
and

WHEREAS, each Rating Agency has notified the Seller, the Servicer and the
Trustee in writing that the amendment provided herein shall not result in a
reduction or withdrawal of the rating of any outstanding Series or Class as to
which it is a Rating Agency.

NOW THEREFORE, the Agreement is hereby amended in the following manner:

SECTION 1. Amendment. Section 1.1.4 of the definition of “Eligible Account” in
Section 1.1 of the Agreement is hereby amended by adding the following language
immediately following the word “Canada” where it appears therein:

“, a U.S. Territory or a U.S. military P.O. Box outside the United States”

SECTION 2. Agreement in Full Force and Effect as Amended. In all other respects
the Agreement is confirmed and ratified and shall continue in full force and
effect. Henceforth, references in the Agreement to “the Agreement,” “this
Agreement,” “hereof,” “hereto” or words of similar import shall in each case be
deemed to refer to the Agreement as hereby amended.

SECTION 3. Effectiveness. The amendment provided for by this Amendment shall
become effective on the date first set forth above; provided that on or prior to
such date the Trustee shall have received counterparts of this Amendment, duly
executed by the parties hereto.

SECTION 4. Counterparts. This Amendment may be executed in any number of
counterparts and by separate parties hereto on separate counterparts, each of
which when executed shall be deemed an original, but all such counterparts taken
together shall constitute one and the same instrument.

SECTION 5. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAWS
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Seller, the Servicer and the Trustee have caused this
Amendment to be duly executed by their respective officers as of the day and
year first above written.

 

CHARMING SHOPPES RECEIVABLES CORP.,

Seller

By:   /s/ Kirk R. Simme Name:   Kirk R. Simme Title:   Vice President

SPIRIT OF AMERICA, INC.,

Servicer

By:   /s/ Kirk R. Simme Name:   Kirk R. Simme Title:   Vice President

WACHOVIA BANK, NATIONAL ASSOCIATION,

not in its individual capacity but solely as the Trustee for CHARMING SHOPPES
MASTER TRUST

By:   /s/ N.A. Caramanico Name:   N.A. Caramanico Title:   Vice President